Thomas Hawkins plaint, against Sampson Sheafe Defend* in an acción of the case for not performing his promiss which hee the s4 Sheafe made to the s4 Hawkins upon the sealing of a Mortgage, which hee gaue to him of his houses & lands, which was that hee should bee noe looser by him the sd Sheafe, woh the sd Sheafe hath not performed but hath damnified the s4 Hawkins one hundred & eighty pounds by selling his the s4 Hawkins housing for soe much more then what was his due & due interest & all other due damages according to Attachm* Dated July: 23th 1673. . . . The Jury . . . founde for ye Defend* costs of Court.